Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), entered September 5, 1986, convicting him of criminal posses*626sion of a controlled substance in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
The question of whether the controlled substance found in the defendant’s car was in plain view of the arresting officer is a question hinging upon the credibility of the witnesses. As such, we perceive no reason to overturn the determination of the hearing court. "Issues of credibility are primarily for the hearing court and its findings should be upheld unless they are clearly erroneous” (People v Armstead, 98 AD2d 726; see also, People v Duncan, 75 AD2d 823).
We have considered the defendant’s other contentions and find them to be without merit. Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.